Citation Nr: 1820878	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-22 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a heart disability, (for substitution purposes). 

2. Entitlement to an initial, compensable evaluation for service-connected erectile dysfunction, status-post rigid penile implant with penile problem and groin pain, (for substitution purposes).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977, and from May 1978 to September 1992.  He died in March 2016, during the pendency of his appeal.  The appellant has been recognized as the substitute claimant pursuant to 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision that, in pertinent part, denied service connection for a heart murmur; and granted service connection for erectile dysfunction, status-post rigid penile implant with penile problem and groin pain, evaluated as 0 percent disabling effective August 11, 2010.  The Veteran timely appealed the denial of service connection, and appealed for a higher initial rating.

In June 2014, the Veteran testified during a hearing before the undersigned at the RO.  During the hearing, the undersigned granted the Veteran's request for a 60-day abeyance to submit additional evidence or argument directly to the Board.  In July 2014 and in August 2014, the Veteran submitted additional evidence to the Board. The Board accepts that evidence for inclusion in the record.  See 38 C.F.R. § 20.709 (2017).

Consistent with the Veteran's testimony and the record, the Board recharacterized the appeal as encompassing the issues on the title page.  In February 2015, the Board remanded the matters for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  The Veteran's heart disabilities did not manifest during active service, and are not attributed to service; and cardiovascular-renal disease did not manifest within one year of separation.

2.  Throughout the rating period, the Veteran's erectile dysfunction did result in loss of erectile power and deformity of the penis, and required an implant.


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2017).

2.  The criteria for an initial 20 percent rating, on the basis of substitution, for erectile dysfunction, status-post rigid penile implant with penile problem and groin pain, are met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, cardiovascular-renal disease is considered chronic and a presumptive disease.  See 38 U.S.C. § 1101.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. § 1111 (2012).  Here, there is no initial enlistment examination of record, and the Veteran is presumed sound at entry.

The appellant seeks service connection for the Veteran's heart disability which the Veteran believed had its onset in active service.

Clinical evaluation at the time of the Veteran's periodic examinations for retention in November 1984 and in February 1988 revealed a normal heart.  On reports of medical history completed by the Veteran in February 1988 and in August 1991, he checked "no" in response to whether he ever had or now had heart trouble.  Clinical evaluation at the time of the Veteran's separation examination in August 1991, including chest X-rays, revealed a normal heart; the examiner specifically noted a regular rhythm and rate without murmur.

VA records, dated in March 2005, show that the Veteran reported a past history of heart murmur (septal defect).  Assessments at that time included bifascicular heart block and hypertension.  Records show that the Veteran was upset in March 2005 because he was not told about any heart problem documented in service.

More recent records show that the Veteran underwent a left heart catheterization procedure in March 2011.

In June 2014, the Veteran testified that had undergone several heart procedures over the years and had suffered two major heart attacks.  He testified that he never was treated for a heart murmur in service.  Here, the Veteran is competent to report what occurred in service because his statements regard his first-hand knowledge of a factual matter.  Accordingly, the Board finds the Veteran's lay statements as credible and probative.

In July 2014, the Veteran's treating physician indicated that he had treated the Veteran since January 2013; and that the Veteran had presented with heart conditions.  The treating physician reviewed medical records from 2011, the 1991 service treatment record, and 2006 medical records; and opined that the Veteran was having cardiac symptoms since then, which slowly deteriorated and led to his present condition.

The report of a July 2015 VA examination includes diagnoses of coronary artery disease and myocardial infarction.  The examiner noted the Veteran's medical history of coronary artery disease since 2000, and myocardial infarction in 2009 and in 2012.  The Veteran also had two stents in 2012 and an implantable cardioverter defibrillator in 2014.  The examiner indicated that the etiology of each of the Veteran's heart conditions was unknown.  Current examination revealed abnormal heart sounds, and the examiner specified a 1/6 murmur.  Peripheral pulses were diminished.  Diagnostic testing had revealed evidence of cardiac hypertrophy.  An echocardiogram in 2010 revealed a left ventricular ejection fraction of 35 percent, abnormal wall motion, and abnormal wall thickness.  

In a July 2015 addendum, the VA examiner opined that it is less likely than not that the Veteran's current heart disabilities are related to active service.  In support of the opinion, the examiner reasoned that service treatment records were absent of any complaints of a heart condition; and that the Veteran reported that an electrocardiogram and physical in active service had indicated a murmur, but there was no documentation to support the Veteran's contentions.  The VA examiner also noted that chest X-rays taken in August 1991 were normal; and that on current clinical examination, a soft murmur was noted (grade 1/6).

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds the July 2015 VA addendum opinion to be persuasive in finding that current heart disabilities are less likely than not related to disease or injury in active service.  The July 2015 VA examiner reviewed the medical history and provided a rationale which considered whether there was any in-service heart condition, and the normal findings of in-service chest X-rays; and noted that the etiology of the Veteran's current heart disabilities were unknown, and reflected a current finding of a soft "grade 1/6" murmur.  The July 2015 VA opinion is consistent with the evidence of record and is factually accurate, fully articulated, and contains sound reasoning. Therefore, the July 2015 VA opinion is afforded significant probative value because it is based on a review of the Veteran's medical history and is supported by the evidence of record.   Nieves-Rodriguez, 22 Vet. App. at 304. 

By contrast, the July 2014 treating physician was unclear in identifying the onset of the Veteran's current heart disabilities by referencing to 2011 and 2006 medical records; and by a referencing a 1991 service treatment record which, in essence, shows a normal heart.  Rather, the evidence of record supports a finding of currently recurring symptoms of a heart disability since, at the earliest, 2000 or 2005.  In essence, there is a gap of several years between the Veteran's discharge from active service and the onset of symptoms of any heart disability; hence, the concept of continuity does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Accordingly, the opinion lacks probative value.

Neither is there any competent opinion, nor has the appellant alleged, that any current heart disability was associated with the Veteran's service-connected disabilities.

Here, the Board finds that the evidence is against a finding that the Veteran's current heart disabilities were incurred in active service or within one year of separation.  In particular, as noted above, there is no showing of heart disease or injury during active service; and current disabilities of the heart subsequently were manifest long after service.  The record establishes that cardiovascular-renal disease was not "noted" during service or within one year of separation.  Furthermore, the Veteran did not have characteristic manifestations sufficient to identify any disease entity during that time frame.  The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after active service with no reliable evidence that the disability is in any way related to active service.  To the extent that the Veteran reported that he may have been told that he had heart disease during service, such statement is inconsistent with the contemporaneous record and is less credible than the actual record.

II.  Higher Initial Rating

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting the Board's decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board has summarized the relevant evidence where appropriate; and the analysis below focuses specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Analysis

The Veteran's erectile dysfunction, status-post rigid penile implant with penile problem and groin pain, is assigned an initial 0 percent (noncompensable) rating under Diagnostic Code 7522.  38 C.F.R. § 4.115b.  

Pursuant to Diagnostic Code 7522, a 20 percent disability rating is assigned for deformity of the penis, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

Historically, the Veteran was treated for erectile dysfunction in active service.  Records show that he underwent placement of a semi-rigid penile prosthesis for impotence secondary to injury to pelvis.  The assessment was status-post penile prosthesis with SST (supersonic transporter) deformity.  A possible replacement with inflatable prosthesis was suggested.

VA records, dated in March 2005, show history of a crush injury of the Veteran's pelvis; and that he had several operations in active service with insertion of a penile prosthesis.  Examination in August 2006 revealed that the penis was normal, with two rods palpated in the penis.  The Veteran was doing well, except for pain.  The assessment in October 2006 was erectile dysfunction.

The report of a July 2010 VA examination reflects history of a heavy gun round falling on the Veteran's abdomen/pelvis; and that the etiology of the Veteran's erectile dysfunction most likely was trauma.  Treatment consisted of a penile implant.  Examination revealed that a rigid penile prosthesis was in place; no other abnormality was described.

In June 2014, the Veteran testified that he had loss of erectile power, as well as a voiding dysfunction.

In July 2014, the Veteran reported having voiding difficulties, penile deformity with erectile dysfunction, and groin pain.

Private records, dated in July 2015, show an assessment of erectile dysfunction; and indicate that the rigid prosthesis was poorly functioning and in need of replacement.

During a July 2015 VA examination, the Veteran reported developing erectile dysfunction and receiving a penile implant.  He reported current problems with urination and leakage.  The examiner opined that the Veteran's erectile dysfunction is at least as likely as not attributable to the poorly functioning rigid prosthesis.

Here, throughout the rating period, the evidence reflects that the Veteran had erectile dysfunction, and that he received special monthly compensation for loss of use of a creative organ.  In this case, the Veteran's erectile dysfunction warrants an initial 20 percent rating under Diagnostic Code 7522 because both penile deformity and loss of erectile power are demonstrated.  In particular, the insertion of a prosthesis and the ability to palpate rods establish that the shape and characteristics of the penis are no longer normal.  We again note that this was a rigid form of implant.

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board notes that the Veteran's voiding dysfunction has been evaluated separately, and is not for consideration in evaluating his erectile dysfunction.  38 C.F.R. § 4.14.

Again, the evidence as a whole shows that the Veteran's disability has met the criteria for an initial 20 percent, but no higher, disability rating.  The Board has considered the appellant's lay assertions regarding severity and finds that they support an initial 20 percent, but no higher, disability evaluation, on the basis of substitution.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.  No other diagnostic code is applicable.  




ORDER

Service connection for a heart disability, (for substitution purposes), is denied.

A 20 percent disability rating, (for substitution purposes), for erectile dysfunction, status-post rigid penile implant with penile problem and groin pain, is granted, subject to the regulations governing the award of monetary benefits.
  



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


